EXHIBIT 10.2

SUBSIDIARY GUARANTEE AGREEMENT

SUBSIDIARY GUARANTEE (as amended, modified, restated and/or supplemented from
time to time, this “Guarantee”), dated as of October 8, 2013, made by and among
each of the undersigned guarantors (each, a “Guarantor” and, together with any
other entity that becomes a guarantor hereunder pursuant to Section 23 hereof,
collectively, the “Guarantors”) in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent (together with any successor administrative agent, the
“Administrative Agent”), for the benefit of the Guaranteed Creditors (as defined
below). Except as otherwise defined herein, all capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

W I T N E S S E T H :

WHEREAS, (i) Reynolds American Inc. (the “Borrower”), the lenders from time to
time party thereto (the “Lenders”) and the Administrative Agent have entered
into a Credit Agreement, dated as of October 8, 2013 (as amended, modified,
restated and/or supplemented from time to time, the “Credit Agreement”),
providing for the making of Loans to, and the issuance of, and participation in,
Letters of Credit for the account of the Borrower, all as contemplated therein
(the Lenders, each Issuing Bank, each Swingline Lender, the Administrative Agent
and their subsequent permitted assigns are herein called the “Lender Creditors”)
and (ii) the Borrower and the Designated Swap Banks may enter into Designated
Swap Agreements on the terms and conditions set forth therein (the Lender
Creditors and Designated Swap Banks being collectively referred to herein as the
“Guaranteed Creditors”);

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;

WHEREAS, the Credit Agreement requires that this Guarantee be executed and
delivered; and

WHEREAS, each Guarantor will obtain benefits from (i) the incurrence of Loans by
the Borrower and the issuance of, and participation in, Letters of Credit for
the account of the Borrower under the Credit Agreement and (ii) the entering
into by the Borrower and the Designated Swap Banks of Designated Swap Agreements
and, accordingly, desires to execute this Guarantee in order to induce the
Lenders to make Loans to the Borrower and issue, and/or participate in, Letters
of Credit for the account of the Borrower and the Designated Swap Banks to enter
into the Designated Swap Agreements;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Guaranteed Creditors and hereby
covenants and agrees with each other Guarantor and the Administrative Agent for
the benefit of the Guaranteed Creditors as follows:



--------------------------------------------------------------------------------

1. GUARANTEE.

(a) Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees as a primary obligor and not merely as surety to the
Guaranteed Creditors the full and prompt payment when due (whether at the stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise) of (i) the principal of and interest on all Loans incurred by the
Borrower and all reimbursement obligations for LC Disbursements with respect to
Letters of Credit issued for the account of the Borrower, together with all the
other obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities and
indebtedness (including, without limitation, indemnities and fees (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the Credit
Agreement, whether or not such interest is an allowed claim in any such
proceeding)) owing by the Borrower to any Guaranteed Creditor, whether now
existing or hereafter incurred under, arising out of or in connection with, the
Credit Agreement, (ii) all Designated Swap Obligations owing by the Borrower to
any Guaranteed Creditor, whether now existing or hereafter incurred under,
arising out of or in connection with, any Designated Swap Agreement (including,
without limitation, any such obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due and any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for in the Designated Swap Agreement,
whether or not such interest is an allowed claim in any such proceeding), and
(iii) the due performance and compliance by the Borrower with all of the terms,
conditions and agreements contained in the Credit Agreement and each Designated
Swap Agreement (all such principal, interest, liabilities, indebtedness and
obligations under this clause (a) being herein collectively called the
“Guaranteed Obligations”); provided that, any Guaranteed Obligations shall
exclude any Excluded Swap Obligations.

Each Guarantor understands, agrees and confirms that the Guaranteed Creditors
may enforce this Guarantee up to the full amount of the Guaranteed Obligations
against such Guarantor without proceeding against any other Guarantor or the
Borrower or under any other guarantee covering all or a portion of the
Guaranteed Obligations. This Guarantee is a guarantee of prompt payment and
performance and not of collection.

(b) Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by the Borrower upon the occurrence in
respect of the Borrower of any of the events specified in clauses (h), (i) and
(j) of Article VII of the Credit Agreement, and unconditionally, absolutely and
irrevocably, jointly and severally, promises to pay such Guaranteed Obligations
to the Guaranteed Creditors, or order, on demand.

2. LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor hereunder
is primary, absolute, joint and several, and unconditional and is exclusive and
independent of any other guarantee of the indebtedness of the Borrower whether
executed by such Guarantor, any other Guarantor, any other guarantor or by any
other party, and the liability of each Guarantor hereunder shall not be affected
or impaired by any circumstance or occurrence whatsoever, including, without
limitation: (a) any direction as to application of payment by the Borrower or
any other party, (b) any other

 

2



--------------------------------------------------------------------------------

continuing or other guarantee, undertaking or maximum liability of a Guarantor
or of any other party as to the Guaranteed Obligations, (c) any payment on or in
reduction of any such other guarantee or undertaking, (d) any dissolution,
termination or increase, decrease or change in personnel by the Borrower,
(e) the failure of the Guarantor to receive any benefit from or as a result of
its execution, delivery and performance of this Guarantee, (f) any payment made
to any Guaranteed Creditor on the indebtedness which any Guaranteed Creditor
repays the Borrower pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (g) any action or inaction by the Guaranteed
Creditors as contemplated in Section 5 hereof or (h) any invalidity, rescission,
irregularity or unenforceability of all or any part of the Guaranteed
Obligations.

3. OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor or the Borrower, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor or the Borrower and whether or not any
other Guarantor, any other guarantor or the Borrower be joined in any such
action or actions. Each Guarantor waives (to the fullest extent permitted by
applicable law) the benefits of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Borrower or
other circumstance which operates to toll any statute of limitations as to the
Borrower shall operate to toll the statute of limitations as to each Guarantor.

4. WAIVERS BY GUARANTORS.

(a) Each Guarantor hereby waives (to the fullest extent permitted by applicable
law) notice of acceptance of this Guarantee and notice of the existence,
creation or incurrence of any new or additional liability to which it may apply,
and waives promptness, diligence, presentment, demand of payment, demand for
performance, protest, notice of dishonor or nonpayment of any such liabilities,
suit or taking of other action by the Administrative Agent or any other
Guaranteed Creditor against, and any other notice to, any party liable thereon
(including such Guarantor, any other Guarantor, any other guarantor or the
Borrower) and each Guarantor further hereby waives any and all notice of the
creation, renewal, extension or accrual of any of the Guaranteed Obligations and
notice or proof of reliance by any Guaranteed Creditor upon this Guarantee, and
the Guaranteed Obligations shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended, modified, supplemented or
waived, in reliance upon this Guarantee.

(b) Each Guarantor waives any right to require the Guaranteed Creditors to: (i)
proceed against the Borrower, any other Guarantor, any other guarantor of the
Guaranteed Obligations or any other party; or (ii) pursue any other remedy in
the Guaranteed Creditors’ power whatsoever. Each Guarantor waives any defense
based on or arising out of any defense of the Borrower, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party other than
payment in full in cash of the Guaranteed Obligations, including, without
limitation, any defense based on or arising out of the disability of the
Borrower, any other Guarantor, any other guarantor of the Guaranteed Obligations
or any other party, or the unenforceability of the Guaranteed Obligations or any
part thereof from any cause, or the

 

3



--------------------------------------------------------------------------------

cessation from any cause of the liability of the Borrower other than payment in
full in cash of the Guaranteed Obligations. The Guaranteed Creditors may, at
their election, exercise any right or remedy the Guaranteed Creditors may have
against the Borrower or any other party, without affecting or impairing in any
way the liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been paid in full in cash. Each Guarantor waives any defense
arising out of any such election by the Guaranteed Creditors, even though such
election operates to impair or extinguish any right of reimbursement,
contribution, indemnification or subrogation or other right or remedy of such
Guarantor against the Borrower, any other guarantor of the Guaranteed
Obligations or any other party.

(c) Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of the Borrower’s and each other Guarantor’s financial
condition, affairs and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks which such Guarantor assumes and incurs hereunder, and has
adequate means to obtain from the Borrower and each other Guarantor on an
ongoing basis information relating thereto and the Borrower’s and each other
Guarantor’s ability to pay and perform its respective Guaranteed Obligations,
and agrees to assume the responsibility for keeping, and to keep, so informed
for so long as this Guarantee is in effect. Each Guarantor acknowledges and
agrees that (i) the Guaranteed Creditors shall have no obligation to investigate
the financial condition or affairs of the Borrower or any other Guarantor for
the benefit of such Guarantor nor to advise such Guarantor of any fact
respecting, or any change in, the financial condition, assets or affairs of the
Borrower or any other Guarantor that might become known to any Guaranteed
Creditor at any time, whether or not such Guaranteed Creditor knows or believes
or has reason to know or believe that any such fact or change is unknown to such
Guarantor, or might (or does) increase the risk of such Guarantor as guarantor
hereunder, or might (or would) affect the willingness of such Guarantor to
continue as a guarantor of the Guaranteed Obligations hereunder and (ii) the
Guaranteed Creditors shall have no duty to advise any Guarantor of information
known to them regarding any of the aforementioned circumstances or risks.

(d) Each Guarantor hereby acknowledges and agrees that no Guaranteed Creditor
nor any other Person shall be under any obligation to pursue any remedy that
such Guarantor may or may not be able to pursue itself any right to which such
Guarantor hereby waives.

(e) Each Guarantor warrants and agrees that each of the waivers set forth in
Section 3 and in this Section 4 is made with full knowledge of its significance
and consequences and that if any of such waivers are determined to be contrary
to any applicable law or public policy, such waivers shall be effective only to
the maximum extent permitted by applicable law.

5. RIGHTS OF GUARANTEED CREDITORS. Subject to Section 4, any Guaranteed Creditor
may (except as shall be required by applicable statute and cannot be waived) at
any time and from time to time without the consent of, or notice to, any
Guarantor, without incurring responsibility to such Guarantor, without impairing
or releasing the obligations or liabilities of such Guarantor hereunder, upon or
without any terms or conditions and in whole or in part:

 

4



--------------------------------------------------------------------------------

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), or any
liability incurred directly or indirectly in respect thereof, and this Guarantee
shall apply to the Guaranteed Obligations as so changed, extended, increased,
accelerated, renewed or altered;

(b) exercise or refrain from exercising any rights against the Borrower, any
other Loan Party, any other guarantor of the Borrower or others or otherwise act
or refrain from acting;

(c) release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower or other obligors;

(d) settle or compromise any of the Guaranteed Obligations or any liability
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and may subordinate the payment of all or any part thereof to
the payment of any liability (whether due or not) of the Borrower to the
respective creditors of the Borrower other than the Guaranteed Creditors;

(e) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Guaranteed Creditors regardless of what
liabilities of the Borrower remain unpaid;

(f) consent to or waive any breach of, or any act, omission or default under,
any of the Loan Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify or supplement any of the Loan Documents or
any of such other instruments or agreements;

(g) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against the Borrower to recover full indemnity for any
payments made pursuant to this Guarantee; and/or

(h) take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guarantee
(including, without limitation, any action or omission whatsoever that might
otherwise vary the risk of such Guarantor or constitute a legal or equitable
defense to or discharge of the liabilities of a guarantor or surety that might
otherwise limit recourse against such Guarantor).

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Loan Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any guarantee therefor
shall affect, impair or be a defense to this Guarantee, and this Guarantee shall
be primary, absolute and unconditional notwithstanding the occurrence of any
event or the existence of any other circumstances which might constitute a legal
or equitable discharge of a surety or guarantor except payment in full in cash
of the Guaranteed Obligations.

 

5



--------------------------------------------------------------------------------

6. CONTINUING GUARANTEE. This Guarantee is a continuing one and all liabilities
to which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Guaranteed Creditor in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Guaranteed Creditor would
otherwise have. No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Guaranteed Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Guaranteed Creditor to inquire into the capacity or powers
of the Borrower or the officers, directors, partners or agents acting or
purporting to act on its behalf, and any Guaranteed Obligations incurred in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

7. SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS. Any indebtedness of the
Borrower now or hereafter held by any Guarantor is hereby subordinated to the
indebtedness of the Borrower to the Guaranteed Creditors; and such indebtedness
of the Borrower to any Guarantor, if the Administrative Agent, after an Event of
Default has occurred and is continuing, so requests, shall be collected,
enforced and received by such Guarantor as trustee for the Guaranteed Creditors
and be paid over to the Guaranteed Creditors on account of the indebtedness of
the Borrower to the Guaranteed Creditors, but without affecting or impairing in
any manner the liability of such Guarantor under the other provisions of this
Guarantee. Prior to the transfer by any Guarantor of any note or negotiable
instrument evidencing any indebtedness of the Borrower to such Guarantor, such
Guarantor shall mark such note or negotiable instrument with a legend that the
same is subject to this subordination. Without limiting the generality of the
foregoing, each Guarantor hereby agrees with the Guaranteed Creditors that it
will not exercise any right of subrogation which it may at any time otherwise
have as a result of this Guarantee (whether contractual, under Section 509 of
the Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash; provided, that if any amount shall be paid to
such Guarantor on account of such subrogation rights at any time prior to the
irrevocable payment in full in cash of all the Guaranteed Obligations, such
amount shall be held in trust for the benefit of the Guaranteed Creditors and
shall forthwith be paid to the Guaranteed Creditors to be credited and applied
upon the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms of the Loan Documents or, if the Loan Documents do not provide
for the application of such amount, to be held by the Guaranteed Creditors as
collateral security for any Guaranteed Obligations thereafter existing.

8. GUARANTEE ENFORCEABLE BY ADMINISTRATIVE AGENT. Notwithstanding anything to
the contrary contained elsewhere in this Guarantee, the Guaranteed Creditors
agree (by their acceptance of the benefits of this Guarantee) that this
Guarantee may be enforced only by the action of the Administrative Agent acting
upon the instructions of the Required Lenders and that no other Guaranteed
Creditor shall have any right

 

6



--------------------------------------------------------------------------------

individually to seek to enforce or to enforce this Guarantee, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent, for the benefit of the Guaranteed Creditors upon the terms
of this Guarantee. The Guaranteed Creditors further agree that this Guarantee
may not be enforced against any director, officer, employee, partner, member or
stockholder of any Guarantor (except to the extent such partner, member or
stockholder is also a Guarantor hereunder). It is understood and agreed that the
agreement in this Section 8 is among and solely for the benefit of the
Guaranteed Creditors and that, if the Required Lenders so agree (without
requiring the consent of any Guarantor), this Guarantee may be directly enforced
by any Guaranteed Creditor.

9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS. In order to induce
the Lenders to make Loans to, and issue Letters of Credit for the account of,
the Borrower pursuant to the Credit Agreement, each Guarantor represents,
warrants and covenants that:

(a) such Guarantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required;

(b) such Guarantor has the corporate, partnership or limited liability company
power and authority, as the case may be, to execute, deliver and perform the
terms and provisions of this Guarantee and each other Loan Document to which it
is a party and has taken all necessary corporate, partnership or limited
liability company action, as the case may be, and, if required, stockholder
action, to authorize the execution, delivery and performance by it of this
Guarantee and each such other Loan Document;

(c) such Guarantor has duly executed and delivered this Guarantee and each other
Loan Document to which it is a party, and this Guarantee and each such other
Loan Document constitutes the legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

(d) neither the execution, delivery or performance by such Guarantor of this
Guarantee or any other Loan Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, will (i) require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) violate the charter, by-laws or other organizational
documents of such Guarantor, (iii) violate any material applicable law or
regulation or order of any Governmental Authority in any material respect,
(iv) violate or result in a default under any material agreement or instrument
binding upon such Guarantor or any of its Subsidiaries or assets, or give rise
to a right thereunder to require any payment to be made by such Guarantor or any
of its Subsidiaries, and (v) result in the creation or imposition of any Lien on
any asset of such Guarantor or any of its Subsidiaries;

 

7



--------------------------------------------------------------------------------

(e) no consent or approval of, registration or filing with, or any other action
by, any Governmental Authority, except such as have been obtained or made and
are in full force and effect, is required to authorize, or is required in
connection with, (i) the execution, delivery and performance of this Guarantee
by such Guarantor or any other Loan Document to which such Guarantor is a party
or (ii) the legality, validity, binding effect or enforceability of this
Guarantee or any other Loan Document to which such Guarantor is a party;

(f) there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of such Guarantor,
threatened against or affecting such Guarantor or any of its Subsidiaries or any
laws, regulations or orders enacted or implemented (whether or not currently
effective) by any Governmental Authority (i) that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Guarantee or the other
Loan Documents;

(g) until the termination of all Commitments and until such time as no Letter of
Credit remains outstanding and all Guaranteed Obligations have been paid in full
(other than indemnities described in Section 9.03 of the Credit Agreement which
are not then due and payable), such Guarantor will comply, and will cause each
of its Subsidiaries to comply, with all of the applicable provisions, covenants
and agreements contained in Articles V and VI of the Credit Agreement, and will
take, or will refrain from taking, as the case may be, all actions that are
necessary to be taken or not taken so that no violation of any provision,
covenant or agreement contained in Articles V and VI of the Credit Agreement,
and so that no Default or Event of Default, is caused by the actions of such
Guarantor or any of its Subsidiaries; and

(h) an executed (or conformed) copy of each of the Loan Documents has been made
available to a senior officer of such Guarantor and such officer is familiar
with the contents thereof.

10. EXPENSES. The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of the Administrative Agent and each
other Guaranteed Creditor in connection with the enforcement of this Guarantee
and the protection of the Guaranteed Creditors’ rights hereunder and any
amendment, waiver or consent relating hereto (including, in each case, without
limitation, the reasonable fees and disbursements of counsel (including in-house
counsel) employed by the Administrative Agent and each other Guaranteed
Creditor).

 

8



--------------------------------------------------------------------------------

11. JUDGMENT CURRENCY. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due under any Loan Documents in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders under any Loan Documents shall, notwithstanding a judgment in a Judgment
Currency other than an Agreement Currency, be discharged only to the extent that
on the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Guarantors agree to indemnify the Administrative
Agent or the Person to whom such obligation was owing against such loss.

12. BENEFIT AND BINDING EFFECT. This Guarantee shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Guaranteed Creditors and their successors and assigns.

13. AMENDMENTS; WAIVERS. Neither this Guarantee nor any provision hereof may be
changed, waived, discharged or terminated except with the written consent of
each Guarantor directly affected thereby (it being understood that the addition
or release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released) and with the written consent of the Required Lenders (or, to
the extent required by Section 9.02 of the Credit Agreement, with the written
consent of each Lender).

14. SET OFF. In addition to any rights now or hereafter granted under applicable
law (including, without limitation, Section 151 of the New York Debtor and
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, each Guaranteed
Creditor is hereby authorized, at any time or from time to time, without notice
to any Guarantor or to any other Person, any such notice being expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by such Guaranteed
Creditor to or for the credit or the account of such Guarantor, against and on
account of the obligations and liabilities of such Guarantor to such Guaranteed
Creditor under this Guarantee, irrespective of whether or not such Guaranteed
Creditor shall have made any demand hereunder and although said obligations,
liabilities, deposits or claims, or any of them, shall be contingent or
unmatured. Each Guaranteed Creditor (by its acceptance of the benefits hereof)
acknowledges and agrees that the provisions of this Section 14 are subject to
the sharing provisions set forth in Section 2.17 of the Credit Agreement.

 

9



--------------------------------------------------------------------------------

15. NOTICE. Except as otherwise specified herein, all notices, requests, demands
or other communications to or upon the respective parties hereto shall be sent
or delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy and all such notices and communications
shall, when mailed, telecopied, or sent by courier, be effective when deposited
in the mails, delivered to the hand or overnight courier, as the case may be, or
sent by telecopier, except that notices and communications to the Administrative
Agent or any Guarantor shall not be effective until received by the
Administrative Agent or such Guarantor, as the case may be. All notices and
other communications shall be in writing and addressed to such party at (i) in
the case of any Guaranteed Creditor, as provided in the Credit Agreement and
(ii) in the case of any Guarantor, at its address set forth opposite its
signature page below; or in any case at such other address as any of the Persons
listed above may hereafter notify the others in writing.

16. REINSTATEMENT. If any claim is ever made upon any Guaranteed Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including, without limitation, the Borrower), then
and in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon such Guarantor, notwithstanding
any revocation hereof, the termination of the Credit Agreement or the
cancellation of any instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to the aforesaid payees hereunder for
the amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.

17. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.

(a) THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE GUARANTEED CREDITORS
AND OF THE UNDERSIGNED HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. Each Guarantor hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the County of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Guarantee or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such courts located within the County of New York;
provided, however, that the Guaranteed Creditors shall be entitled to assert
jurisdiction over any Guarantor and its respective property in any court in
which jurisdiction may be laid over such Guarantor or its respective property.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

10



--------------------------------------------------------------------------------

(b) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guarantee or any other Loan Document in any court
referred to in clause (a) of this Section 17. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each party to this Guarantee irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in this Guarantee or any other Loan Document will affect the right of any party
hereto or thereto to serve process in any other manner permitted by law.

(d) EACH GUARANTOR AND EACH GUARANTEED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTEE) HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTEE, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 17.

18. RELEASE OF LIABILITY OF GUARANTOR.

(a) This Guarantee shall, as to each Guarantor, be released (i) if such
Guarantor ceases to be a Subsidiary as a result of a transaction permitted by
the Credit Agreement or that has been consented to in accordance with
Section 9.02 of the Credit Agreement, (ii) if such Guarantor ceases to be a
Material Subsidiary in accordance with the requirements of the definition of
“Material Subsidiary” set forth in the Credit Agreement (including as a result
of a designation pursuant to the second proviso appearing in the first sentence
of such definition) or (iii) under the circumstances described in clause
(b) below; provided, except in the case of preceding clause (iii), that (x) no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Indebtedness of the Borrower or any other Subsidiary in an
aggregate principal amount equal to or greater than $50,000,000, unless and
until such Subsidiary is (or is being simultaneously) released from its
guarantee with respect to such Indebtedness and (y) no such release shall occur
if a Default has then occurred and is continuing.

(b) At such time as (i) the Loans and all Obligations of the type described in
clause (i) of the definition thereof as set forth in the Credit Agreement shall
have been paid in full, (ii) all Designated Swap Obligations then due and
payable (or which will be due and payable following notice or expiration of any
grace period) shall have been paid in full in cash or made subject to other
arrangements satisfactory to such holder (or such holder shall have otherwise
consented in writing to the release of the Guarantors from their obligations
under this Guarantee), (iii) the Commitments have been terminated and (iv) all
Letters of Credit shall be terminated (or cash collateralized or backstopped in
a manner satisfactory to each Issuing Bank), the Guarantors shall be released
from their obligations under this Guarantee, all without delivery of any
instrument or performance of any act by any Person.

 

11



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, any release of Guarantors effected in the
manner permitted by the foregoing provisions of this Section 18 shall not
require the consent of any Designated Swap Bank.

19. CONTRIBUTION. At any time a payment in respect of the Guaranteed Obligations
is made under this Guarantee, the right of contribution of each Guarantor
against each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Guarantee. At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Guaranteed Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been irrevocably paid in full in cash and all Commitments and
all Letters of Credit have been terminated, it being expressly recognized and
agreed by all parties hereto that any Guarantor’s right of contribution arising
pursuant to this Section 19 against any other Guarantor shall be expressly
junior and subordinate to such other Guarantor’s obligations and liabilities in
respect of the Guaranteed Obligations and any other obligations owing under this
Guarantee. As used in this Section 19: (i) each Guarantor’s “Contribution
Percentage” shall mean the percentage obtained by dividing (x) the Adjusted Net
Worth (as defined below) of such Guarantor by (y) the aggregate Adjusted Net
Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall
mean the greater of (x) the Net Worth (as defined below) of such Guarantor and
(y) zero; and (iii) the “Net Worth” of each Guarantor shall mean the amount by
which the fair saleable value of such Guarantor’s assets on the date of any
Relevant Payment exceeds its existing debts and other liabilities (including
contingent liabilities, but without giving effect to any Guaranteed Obligations
arising under this Guarantee) on such date. Notwithstanding anything to the
contrary contained above, any Guarantor that is released from this Guarantee
pursuant to Section 18 hereof shall thereafter have no contribution obligations,
or

 

12



--------------------------------------------------------------------------------

rights, pursuant to this Section 19, and at the time of any such release, if the
released Guarantor had an Aggregate Excess Amount or an Aggregate Deficit
Amount, same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining Guarantors shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining Guarantors. All parties hereto recognize and agree
that, except for any right of contribution arising pursuant to this Section 19,
each Guarantor who makes any payment in respect of the Guaranteed Obligations
shall have no right of contribution or subrogation against any other Guarantor
in respect of such payment until all of the Guaranteed Obligations have been
irrevocably paid in full in cash. Each of the Guarantors recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution. In this
connection, each Guarantor has the right to waive its contribution right against
any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.

20. LIMITATION ON GUARANTEED OBLIGATIONS. Each Guarantor and each Guaranteed
Creditor (by its acceptance of the benefits of this Guarantee) hereby confirms
that it is its intention that this Guarantee not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act or any similar Federal or state law. To effectuate the
foregoing intention, each Guarantor and each Guaranteed Creditor (by its
acceptance of the benefits of this Guarantee) hereby irrevocably agrees that the
Guaranteed Obligations guaranteed by such Guarantor shall be limited to such
amount as will, after giving effect to such maximum amount and all other
(contingent or otherwise) liabilities of such Guarantor that are relevant under
such laws and after giving effect to any rights to contribution pursuant to any
agreement providing for an equitable contribution among such Guarantor and the
other Guarantors, result in the Guaranteed Obligations of such Guarantor in
respect of such maximum amount not constituting a fraudulent transfer or
conveyance.

21. COUNTERPARTS. This Guarantee may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

22. PAYMENTS. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense and on the same basis as payments are made
by the Borrower under Sections 2.14, 2.15, 2.16 and 2.17 of the Credit
Agreement.

 

13



--------------------------------------------------------------------------------

23. ADDITIONAL GUARANTORS. It is understood and agreed that any Subsidiary of
the Borrower that elects to execute a counterpart of this Guarantee after the
date hereof pursuant to the Credit Agreement shall become a Guarantor hereunder
by executing a joinder agreement in form and substance satisfactory to the
Administrative Agent and delivering same to the Administrative Agent, in each
case with all documents and actions required to be taken to the reasonable
satisfaction of the Administrative Agent.

24. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Guarantee
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guarantee.

* * *

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be executed and
delivered as of the date first above written.

 

R. J. REYNOLDS TOBACCO HOLDINGS, INC.     R.J. REYNOLDS TOBACCO CO. By:  

/s/ Daniel Fawley

    By:  

/s/ Daniel Fawley

Name: Daniel A. Fawley

   

Name: Daniel A. Fawley

Title: SVP and Treasurer

   

Title: VP and Treasurer

Address for Notices:

P.O. Box 2866

401 N. Main St.

Winston-Salem, NC 27102

Phone: 336-741-5500

Fax: 336-741-2998

   

Address for Notices:

401 N. Main St.

Winston-Salem, NC 27101

Phone: 336-741-5000

Fax: 336-741-7598

REYNOLDS FINANCE COMPANY     CONWOOD HOLDINGS, INC. By:  

/s/ Caroline M. Price

    By:  

/s/ Daniel Fawley

Name: Caroline M. Price

   

Name: Daniel A. Fawley

Title: President

   

Title: VP and Treasurer

Address for Notices:

1007 N. Orange Street, Suite 1402

Wilmington, DE 19801

Phone: 302-425-3550

Fax: 302-425-3554

   

Address for Notices:

401 N. Main St.

Winston-Salem, NC 27101

Phone: 336-741-2000

Fax: 336-741-2998

R. J. REYNOLDS GLOBAL PRODUCTS, INC.     AMERICAN SNUFF COMPANY, LLC By:  

/s/ Daniel Fawley

    By:  

/s/ Daniel Fawley

Name: Daniel A. Fawley

   

Name: Daniel A. Fawley

Title: VP and Treasurer

   

Title: VP and Treasurer

Address for Notices:

P.O. Box 688

401 N. Main St.

Winston-Salem, NC 27102

Phone: 336-741-5500

Fax: 336-741-2998

   

Address for Notices:

813 Ridge Lake Blvd.

Memphis, TN 38120

Phone: 901-761-2050

Fax: 901-682-1223

 

15



--------------------------------------------------------------------------------

ROSSWIL LLC     R. J. REYNOLDS TOBACCO COMPANY By:  

/s/ Daniel Fawley

    By:  

/s/ Daniel Fawley

Name: Daniel A. Fawley

   

Name: Daniel A. Fawley

Title: VP and Treasurer

   

Title: Treasurer

Address for Notices:

401 N. Main St.

Winston-Salem, NC 27101

Phone: 336-741-2000

Fax: 336-741-2998

   

Address for Notices:

P.O. Box 2959

401 N. Main St.

Winston-Salem, NC 27102

Phone: 336-741-5000

Fax: 336-741-7598

REYNOLDS INNOVATIONS INC.     RAI SERVICES COMPANY By:  

/s/ Daniel Fawley

    By:  

/s/ Daniel Fawley

Name: Daniel A. Fawley

   

Name: Daniel A. Fawley

Title: Treasurer

   

Title: SVP and Treasurer

Address for Notices:

P.O. Box 685

401 N. Main St.

Winston-Salem, NC 27102

Phone: 336-741-5700

Fax: 336-741-7598

   

Address for Notices:

P.O. Box 464

401 N. Main St.

Winston-Salem, NC 27102

Phone: 336-741-4500

Fax: 336-741-2998

SANTA FE NATURAL TOBACCO COMPANY, INC.     By:  

/s/ Daniel Fawley

     

Name: Daniel A. Fawley

   

Title: VP and Treasurer

   

Address for Notices:

One Plaza La Prensa

Santa Fe, NM 87507

Phone: 505-982-4257

Fax: 505-986-8445

   

 

16



--------------------------------------------------------------------------------

Accepted and Agreed to:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

  By:  

/s/ Tony Yung

  ,  

Name:

   

Title:

 

 

17



--------------------------------------------------------------------------------

1.

 

GUARANTEE

     2   

2.

 

LIABILITY OF GUARANTORS ABSOLUTE

     2   

3.

 

OBLIGATIONS OF GUARANTORS INDEPENDENT

     3   

4.

 

WAIVERS BY GUARANTORS

     3   

5.

 

RIGHTS OF GUARANTEED CREDITORS

     4   

6.

 

CONTINUING GUARANTEE

     6   

7.

 

SUBORDINATION OF INDEBTEDNESS HELD BY GUARANTORS

     6   

8.

 

GUARANTEE ENFORCEABLE BY ADMINISTRATIVE AGENT

     6   

9.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF GUARANTORS

     7   

10.

 

EXPENSES

     8   

11.

 

JUDGMENT CURRENCY

     9   

12.

 

BENEFIT AND BINDING EFFECT

     9   

13.

 

AMENDMENTS; WAIVERS

     9   

14.

 

SET OFF

     9   

15.

 

NOTICE

     10   

16.

 

REINSTATEMENT

     10   

17.

 

CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY

     10   

18.

 

RELEASE OF LIABILITY OF GUARANTOR UPON SALE OR DISSOLUTION

     11   

19.

 

CONTRIBUTION

     12   

20.

 

LIMITATION ON GUARANTEED OBLIGATIONS

     13   

21.

 

COUNTERPARTS

     13   

22.

 

PAYMENTS

     13   

23.

 

ADDITIONAL GUARANTORS

     14   

24.

 

HEADINGS DESCRIPTIVE

     14   